FILED
                            NOT FOR PUBLICATION                            AUG 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VICTORIA GARCIA,                                 No. 09-70999

              Petitioner,                        Agency No. A078-656-862

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 16, 2013**
                              San Francisco, California

Before: REINHARDT, NOONAN, and HURWITZ, Circuit Judges.

       After removal proceedings were instituted against Victoria Garcia, a Mexican

citizen, she conceded removability and applied for asylum and cancellation of

removal. Garcia later withdrew her asylum claim.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      An Immigration Judge denied relief and the Board of Immigration Appeals

(“BIA”) dismissed Garcia’s appeal. The BIA later denied Garcia’s subsequent motion

to reopen based on changed country conditions. Garcia petitions for review of the

denial of the motion to reopen. We deny her petition.

      The motion to reopen asserted that the only person Garcia could live with in

Mexico was her gay cousin. She argued that because gays are mistreated in Mexico,

it would be dangerous for her to live with him. Even assuming that Garcia’s motion

to reopen can be based on her cousin’s sexual orientation, the BIA did not abuse its

discretion in denying it. The motion was premised on changed country conditions,

and the evidence before the BIA suggested that conditions had improved for gays in

Mexico.

      DENIED.




                                         2